EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kurt Briscoe on 9/7/21.

The application has been amended as follows: 
In claim 13, delete all of the text and replace with:
A polymerized dental composite material comprising
- 60 to 85 % by weight of at least one inorganic filler compound comprising at least one dental glass of an average particle size d50 of 0.1 to 1.0 [Symbol font/0x6D]m, as well as optionally at least one amorphous silanised metal oxide of a primary particle size of 2 to 45 nm, 
- 10 to 40 % by weight of at least one polymer being based on at least one monomer comprising 
(a) at least one monomer comprising 1,3-bis(5‘-methyl-3‘,8‘-dioxo-2‘-aza-4‘,7‘-dioxa-decyl-9‘-en)phenyl and/or 1,3-bis(5‘,9‘-dimethyl-3‘,8‘-dioxo-2‘-aza-4‘,7‘-dioxa-decyl-9‘-en)phenyl, 
(b)  bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene and/or bis(acryloyloxymethyl)tetrahydrodicyclopentadiene, and 
(c) optionally at least one di-urethane (meth)acrylate having a bivalent alkylene group, 
(d) at least one tetra- to decafunctional dendritic urethane methacrylate, and 
(e) optionally at least one di-, tri-, tetra- or multi-functional (meth)acrylic ester of polyethers, and


Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a composite material comprising 10-40 wt% of l,3-bis(5’-alkyl-3',8'-dioxo-2'-aza-4',7'-dioxa-decyl-9'-en)phenyl and/or l,3-bis(5’,9’-dialkyl-3',8'-dioxo-2'-aza-4',7'-dioxa-decyl-9'-en)phenyl, and bis(methacryloyloxymethyl)tetrahydrodicyclopentadiene and bis(acryloyloxymethyl)tetrahydrodicyclopentadiene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767